                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                               Plaintiff,
         v.                                                        OPINION AND ORDER

 PAUL A. HEINRICH and CHARLES VOGEL                                       03-cv-75-jdp
 ENTERPRISES, INC.

                               Defendants.


       I denied the motion by defendant Paul A. Heinrich to dissolve the injunction and

reopen this case. Dkt. 217. Heinrich has filed a motion for reconsideration. Dkt. 218. Heinrich

has again made this filing with a cover letter suggesting that I should consider the matter before

it is filed publicly. I decline to keep his motion from the public record of this case.

       A motion for reconsideration serves the limited purposes of correcting manifest errors

of law or fact, or presenting new evidence that could not have been presented the first time

around. Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000). Heinrich’s motion for

reconsideration just reiterates his arguments about why his case should be reopened, and

contends that I was wrong to deny his original motion. This is a basis for an appeal, not a

motion for reconsideration.
                                      ORDER

     IT IS ORDERED that defendant Paul Heinrich’s motion for reconsideration, Dkt. 218,

is DENIED.

     Entered October 3, 2018.

                                       BY THE COURT:

                                       /s/
                                       ________________________________________
                                       JAMES D. PETERSON
                                       District Judge




                                         2
